
	

114 HR 4928 IH: Firearms Transfer Improvement Act
U.S. House of Representatives
2016-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4928
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2016
			Mr. Guinta (for himself, Mr. Brat, Mr. Barr, Mr. Huelskamp, Mr. Fincher, Mr. Salmon, Mr. Johnson of Ohio, Mr. Hensarling, Mr. Bost, Mr. Hudson, Mr. Emmer of Minnesota, Mr. Zinke, Mr. Stivers, and Mr. Huizenga of Michigan) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend chapter 44 of title 18, United States Code, to amend the requirement that interstate
			 firearms sales by Federal firearms licensees be made in accordance with
			 the State law where the transaction occurs.
	
	
 1.Short titleThis Act may be cited as the Firearms Transfer Improvement Act. 2.Amendment of requirement that interstate firearms sales by Federal firearms licensees be made in accordance with the State law where the transaction occursSection 922(b)(3)(A) of title 18, United States Code, is amended—
 (1)by striking rifle or shotgun and inserting firearm; (2)by striking both such States and inserting the State in which the licensee’s place of business is located; and
 (3)by striking both States and inserting the State in which the licensee’s place of business is located.  